            Case 1:20-cv-00241-DAD-GSA Document 18 Filed 03/26/21 Page 1 of 11



 1

 2

 3

 4

 5

 6

 7

 8
                              UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11        CHARLES F. JUSTUS IV,                1:20-cv-00241-DAD-GSA-PC
12                      Plaintiff,             FINDINGS AND RECOMMENDATIONS,
                                               RECOMMENDING THAT THIS CASE BE
13                 v.                          DISMISSED, WITH PREJUDICE, FOR
                                               FAILURE TO STATE A CLAIM
14        DELACRUZ, et al.,                    (ECF No. 11.)
15                      Defendants.            OBJECTIONS DUE WITHIN FOURTEEN (14)
                                               DAYS
16

17

18

19

20

21

22

23

24   I.       BACKGROUND

25            Charles F. Justus IV (“Plaintiff”) is a state prisoner proceeding pro se and in forma

26   pauperis with this civil rights action pursuant to 42 U.S.C. § 1983. On February 18, 2020,

27   Plaintiff filed the Complaint commencing this action. (ECF No. 1.) On February 25, 2020, the

28   court screened the Complaint and issued an order dismissing the Complaint for failure to state a

                                                    1
            Case 1:20-cv-00241-DAD-GSA Document 18 Filed 03/26/21 Page 2 of 11



 1   claim, with leave to amend. (ECF No. 9.) On March 23, 2020, Plaintiff filed the First Amended
 2   Complaint, which is now before the court for screening. 28 U.S.C. § 1915. (ECF No. 11.)
 3   II.     SCREENING REQUIREMENT
 4           The court is required to screen complaints brought by prisoners seeking relief against a
 5   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The
 6   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally
 7   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek
 8   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1),(2).
 9   “Notwithstanding any filing fee, or any portion thereof, that may have been paid, the court shall
10   dismiss the case at any time if the court determines that the action or appeal fails to state a claim
11   upon which relief may be granted.” 28 U.S.C. § 1915(e)(2)(B)(ii).
12           A complaint is required to contain “a short and plain statement of the claim showing that
13   the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not
14   required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere
15   conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell
16   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). While a plaintiff’s allegations are taken
17   as true, courts “are not required to indulge unwarranted inferences.” Doe I v. Wal-Mart Stores,
18   Inc., 572 F.3d 677, 681 (9th Cir. 2009) (internal quotation marks and citation omitted). To state
19   a viable claim, Plaintiff must set forth “sufficient factual matter, accepted as true, to ‘state a claim
20   to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678-79; Moss v. U.S. Secret Service,
21   572 F.3d 962, 969 (9th Cir. 2009). While factual allegations are accepted as true, legal
22   conclusions are not.     Id. The mere possibility of misconduct falls short of meeting this
23   plausibility standard. Id.
24   III.    SUMMARY OF FIRST AMENDED COMPLAINT
25           Plaintiff is currently incarcerated at California State Prison-Los Angeles County in
26   Lancaster, California. The events at issue in the First Amended Complaint allegedly occurred at
27   Kern Valley State Prison (KVSP) in Delano, California, when Plaintiff was incarcerated there in
28   the custody of the California Department of Corrections and Rehabilitation (CDCR). Plaintiff

                                                        2
           Case 1:20-cv-00241-DAD-GSA Document 18 Filed 03/26/21 Page 3 of 11



 1   names as defendants Correctional Officer (C/O) A. Delacruz (2nd watch floor officer), C/O T.
 2   Lascina (2nd watch floor officer), C/O G. Sanchez (3rd watch floor officer), and C/O S. Higuera
 3   (3rd watch floor officer) (“collectively, “Defendants”).
 4          A summary of Plaintiff’s allegations follows: Plaintiff was housed in a cell alone at Kern
 5   Valley State Prison, D-yard. Bldg. 8. On or about April 13, 2019, Plaintiff went to the Critical
 6   Treatment Center for trying to commit suicide. At this time, defendants A. Delacruz and T.
 7   Lascina, correctional officers working the 2nd watch floor, should have packed up all of
 8   Plaintiff’s personal property, inventoried it, and placed it in a secure area. This is according to
 9   CDCR’s rules and regulations, the D.O.M. Chapter 5, Article 43 – Inmates property – 54030.6 –
10   Liability. Since Plaintiff’s suicide attempt was at about 12:00, defendants G. Sanchez and S.
11   Higuera should have taken responsibility for inventorying, packing, and securing Plaintiff’s
12   personal property.
13          When Plaintiff was discharged from the crisis bed unit, he was housed at a higher level
14   of care in the Enhanced Outpatient Program (EOP). On or about May 7, 2019, Plaintiff received
15   his personal property from C/O Hunt [not a defendant], EOP property officer, who stated that
16   C/Os at D-yard, Bldg. 8 did not know where Plaintiff’s property was, so he had to look around
17   and found it in a closet. The only way C/O Hunt knew it belonged to Plaintiff was by Plaintiff’s
18   paperwork inside. The C/Os did not inventory it so it did not have a CDCR 1083 property
19   inventory form. C/O Hunt said he wanted to inventory it now in front of Plaintiff “so D-yard’s
20   mess up doesn’t fall on me.” (ECF No. 11 at 6.)
21          During the inventory Plaintiff noticed that approximately $400.00 worth of his property
22   was missing. Plaintiff has all of the receipts and inventory forms to prove ownership of the
23   missing property.
24          It is undeniably clear that Defendants acted with negligence towards Plaintiff’s personal
25   property and Defendants’ own rules and regulations according to the D.O.M. and Title 15, which
26   state that liability for the loss of or damage to property caused by a CDCR employee falls on
27   CDCR to reimburse or compensate for damages. Plaintiff filed several inmate grievances which
28   were rejected or cancelled, and the issue was not resolved.

                                                     3
           Case 1:20-cv-00241-DAD-GSA Document 18 Filed 03/26/21 Page 4 of 11



 1           In Plaintiff’s case, it was unauthorized deprivation of property, but it violates the Due
 2   Process Clause because the state did not provide an adequate post-deprivation remedy. Now,
 3   CDCR has an adequate post-deprivation remedy set forth but in Plaintiff’s case, he was not
 4   provided with it.
 5           Defendants Delacruz and Lascina, or defendants Sanchez and Higuera, depending on time
 6   frames, committed a crime of theft or burglary against Plaintiff by stealing Plaintiff’s personal
 7   property by failing to pack it all at the time of the incident.
 8           There can be no dispute that C/Os work for CDCR to guard prisoners, but also to protect
 9   prisoners against wrongdoing or threat to their safety, which did not happen in Plaintiff’s case.
10   It could be argued that Defendants acted with negligence in a malicious and sadistic manner.
11   Also, according to the D.O.M. and Title 15, all CDCR employees, who are state employees, are
12   supposed to conduct themselves ethically and professionally at all times, which did not happen.
13           Under the rational scrutiny test, Plaintiff asserts that Defendants violated his Fourteenth
14   Amendment right to life, liberty, or property without due process of law, and to equal protection
15   of the laws. When Defendants deliberately stole Plaintiff’s personal property by not packing it,
16   it was unauthorized deprivation of property but violates the Due Process Clause because the state
17   did not provide an adequate post-deprivation remedy.
18           The obstruction of Plaintiff having his personal property packed up when he left after
19   attempting suicide, in accordance with CDCR’s own rules, the D.O.M, and Title 15, and given
20   back to him according to the same rules and mental health clearance, and also giving Plaintiff an
21   adequate post-deprivation remedy, which did not happen, was sadistic and malicious in intent,
22   and the argument could strongly be made.
23           First, blatantly stealing someone’s personal property goes against the moral compass
24   because it was not the right nor honorable thing to do. Second, it goes against United States’
25   law. Stealing someone’s personal property is theft or burglary. The fact that Defendants are
26   C/Os only underscores the harm they inflicted with the deliberately indifferent attitude towards
27   the Plaintiff’s property. Also, not getting an adequate post-deprivation remedy, which is set forth
28   in the D.O.M. and Title 15, goes against U.S. Amendments.

                                                       4
           Case 1:20-cv-00241-DAD-GSA Document 18 Filed 03/26/21 Page 5 of 11



 1          Plaintiff requests monetary damages, including punitive damages, and declaratory relief.
 2   IV.    PLAINTIFF’S CLAIMS
 3          The Civil Rights Act under which this action was filed provides:
 4          Every person who, under color of any statute, ordinance, regulation, custom, or
            usage, of any State or Territory or the District of Columbia, subjects, or causes to
 5          be subjected, any citizen of the United States or other person within the
            jurisdiction thereof to the deprivation of any rights, privileges, or immunities
 6          secured by the Constitution and laws, shall be liable to the party injured in an
            action at law, suit in equity, or other proper proceeding for redress . . . .
 7

 8   42 U.S.C. § 1983.
 9          “[Section] 1983 ‘is not itself a source of substantive rights,’ but merely provides ‘a
10   method for vindicating federal rights elsewhere conferred.’” Graham v. Connor, 490 U.S. 386,
11   393-94 (1989) (quoting Baker v. McCollan, 443 U.S. 137, 144 n.3 (1979)); see also Chapman v.
12   Houston Welfare Rights Org., 441 U.S. 600, 618 (1979); Hall v. City of Los Angeles, 697 F.3d
13   1059, 1068 (9th Cir. 2012); Crowley v. Nevada, 678 F.3d 730, 734 (9th Cir. 2012); Anderson v.
14   Warner, 451 F.3d 1063, 1067 (9th Cir. 2006).
15          To state a claim under section 1983, a plaintiff must allege that (1) the defendant acted
16   under color of state law and (2) the defendant deprived him of rights secured by the Constitution
17   or federal law. Long v. County of Los Angeles, 442 F.3d 1178, 1185 (9th Cir. 2006); see also
18   Marsh v. Cnty. of San Diego, 680 F.3d 1148, 1158 (9th Cir. 2012) (discussing “under color of
19   state law”). A person deprives another of a constitutional right, “within the meaning of § 1983,
20   ‘if he does an affirmative act, participates in another’s affirmative act, or omits to perform an act
21   which he is legally required to do that causes the deprivation of which complaint is made.’”
22   Preschooler II v. Clark Cnty. Sch. Bd. of Trs., 479 F.3d 1175, 1183 (9th Cir. 2007) (quoting
23   Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978)). “The requisite causal connection may be
24   established when an official sets in motion a ‘series of acts by others which the actor knows or
25   reasonably should know would cause others to inflict’ constitutional harms.” Preschooler II, 479
26   F.3d at 1183 (quoting Johnson, 588 F.2d at 743). This standard of causation “closely resembles
27   the standard ‘foreseeability’ formulation of proximate cause.” Arnold v. Int’l Bus. Mach. Corp.,
28   ///

                                                      5
           Case 1:20-cv-00241-DAD-GSA Document 18 Filed 03/26/21 Page 6 of 11



 1   637 F.2d 1350, 1355 (9th Cir. 1981); see also Harper v. City of Los Angeles, 533 F.3d 1010,
 2   1026 (9th Cir. 2008).
 3          A.      Loss of Personal Property – Due Process
 4          Prisoners have a protected interest in their personal property. Hansen v. May, 502 F.2d
 5   728, 730 (9th Cir. 1974). However, a plaintiff has no due process claim based on the defendants’
 6   unauthorized deprivation of his personal property—whether intentional or negligent—if a
 7   meaningful state post-deprivation remedy for his loss is available. See Hudson v. Palmer, 468
 8   U.S. 517, 533 (1984). California’s tort claim process provides that adequate post-deprivation
 9   remedy. Barnett v. Centoni, 31 F.3d 813, 816–17 (9th Cir. 1994) (citing Cal. Gov’t Code §§
10   810–895) (“[A] negligent or intentional deprivation of a prisoner’s property fails to state a claim
11   under section 1983 if the state has an adequate post deprivation remedy.”); see also Teahan v.
12   Wilhelm, 481 F. Supp. 2d 1115, 1120 (S.D. Cal. 2007); Kemp v. Skolnik, No. 2:09-CV-02002-
13   PMP, 2012 WL 366946, at *6 (D. Nev. Feb. 3, 2012) (finding prisoner’s alleged loss or
14   destruction of newspaper, magazines, and books failed to state a Fourteenth Amendment claim
15   pursuant to Hudson and noting that “[i]f Plaintiff wishes to recoup the value of the alleged lost
16   materials, he will have to file a claim in small claims court in state court.”).
17          Due Process is therefore satisfied if there is a meaningful post-deprivation remedy
18   available to him. Hudson, 468 U.S. at 533. Plaintiff has an adequate post-deprivation remedy
19   available under California law. Accordingly, Plaintiff has failed to state a cognizable claim for
20   the alleged deprivation of his personal property against any of the Defendants.
21          B.      Appeals Process
22          To the extent that Plaintiff seeks to state a claim against any of the Defendants pertaining
23   to the review and handling of Plaintiff’s inmate appeals, Plaintiff fails to state a claim.
24          The Due Process Clause protects prisoners from being deprived of liberty without due
25   process of law. Wolff v. McDonnell, 418 U.S. 539, 556 (1974). In order to state a cause of
26   action for deprivation of due process, a plaintiff must first establish the existence of a liberty
27   interest for which the protection is sought. “States may under certain circumstances create liberty
28   interests which are protected by the Due Process Clause.” Sandin v. Conner, 515 U.S. 472, 483-

                                                       6
           Case 1:20-cv-00241-DAD-GSA Document 18 Filed 03/26/21 Page 7 of 11



 1   84 (1995). Liberty interests created by state law are generally limited to freedom from restraint
 2   which “imposes atypical and significant hardship on the inmate in relation to the ordinary
 3   incidents of prison life.” Id.
 4           “[I]nmates lack a separate constitutional entitlement to a specific prison grievance
 5   procedure.” Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir. 2003) (no liberty interest in
 6   processing of appeals because no entitlement to a specific grievance procedure) (citing Mann v.
 7   Adams, 855 F.2d 639, 640 (9th Cir. 1988)). “[A prison] grievance procedure is a procedural
 8   right only, it does not confer any substantive right upon the inmates.” Azeez v. DeRobertis, 568
 9   F. Supp. 8, 10 (N.D. Ill. 1982) accord Buckley v. Barlow, 997 F.2d 494, 495 (8th Cir. 1993); see
10   also Massey v. Helman, 259 F.3d 641, 647 (7th Cir. 2001) (existence of grievance procedure
11   confers no liberty interest on prisoner). “Hence, it does not give rise to a protected liberty interest
12   requiring the procedural protections envisioned by the Fourteenth Amendment.” Azeez, 568 F.
13   Supp. at 10; Spencer v. Moore, 638 F. Supp. 315, 316 (E.D. Mo. 1986).
14           Actions in reviewing prisoner’s administrative appeal generally cannot serve as the basis
15   for liability in a section 1983 action. Buckley, 997 F.2d at 495. The argument that anyone who
16   knows about a violation of the Constitution, and fails to cure it, has violated the Constitution
17   himself is not correct. “Only persons who cause or participate in the violations are responsible.
18   Ruling against a prisoner on an administrative complaint does not cause or contribute to the
19   violation.” Greeno v. Daley, 414 F.3d 645, 656-57 (7th Cir. 2005) accord George v. Smith, 507
20   F.3d 605, 609-10 (7th Cir. 2007); Reed v. McBride, 178 F.3d 849, 851-52 (7th Cir. 1999); Vance
21   v. Peters, 97 F.3d 987, 992-93 (7th Cir. 1996).; Haney v. Htay, No. 1:16-CV-00310-AWI-SKO-
22   PC, 2017 WL 698318, at *4–5 (E.D. Cal. Feb. 21, 2017).
23           Thus, to the extent that Plaintiff seeks to state a claim pertaining to the processing of his
24   prison appeals, Plaintiff fails to state a cognizable claim.
25           C.      Equal Protection – Fourteenth Amendment
26           The Equal Protection Clause requires the State to treat all similarly situated people
27   equally. See City of Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 439, 105 S.Ct. 3249, 87
28   L.Ed.2d 313 (1985). This does not mean, however, that all prisoners must receive identical

                                                       7
           Case 1:20-cv-00241-DAD-GSA Document 18 Filed 03/26/21 Page 8 of 11



 1   treatment and resources. See Cruz v. Beto, 405 U.S. 319, 322 n. 2 (1972); Ward v. Walsh, 1 F.3d
 2   873, 880 (9th Cir. 1993); Allen v. Toombs, 827 F.2d 563, 568–69 (9th Cir. 1987).
 3           “To prevail on an Equal Protection claim brought under § 1983, Plaintiff must allege facts
 4   plausibly showing that ‘“the defendants acted with an intent or purpose to discriminate against
 5   [them] based upon membership in a protected class,’” (citing see Thornton v. City of St. Helens,
 6   425 F.3d 1158, 1166 (9th Cir. 2005) (quoting Lee v. City of Los Angeles, 250 F.3d 668, 686 (9th
 7   Cir. 2001)), or that similarly situated individuals were intentionally treated differently without a
 8   rational relationship to a legitimate state purpose, Engquist v. Oregon Department of Agr., 553
 9   U.S. 591, 601-02, 128 S.Ct. 2146 (2008); Village of Willowbrook v. Olech, 528 U.S. 562, 564,
10   120 S.Ct. 1073 (2000); Lazy Y Ranch Ltd. v. Behrens, 546 F.3d 580, 592 (9th Cir. 2008); North
11   Pacifica LLC v. City of Pacifica, 526 F.3d 478, 486 (9th Cir. 2008).
12           Plaintiff has not alleged facts demonstrating that he was intentionally discriminated
13   against on the basis of his membership in a protected class, or that he was intentionally treated
14   differently than other similarly situated inmates without a rational relationship to a legitimate
15   state purpose. Therefore, Plaintiff fails to state a claim for relief for violation of his right to equal
16   protection.
17           D.      Crimes – Theft and Burglary
18           Plaintiff alleges that Defendants should be charged with theft and burglary for taking
19   Plaintiff’s property. These allegations suggest that Plaintiff seeks to bring a criminal action
20   against Defendants. “Section 1983 . . . creates a cause of action for violations of the federal
21   Constitution and laws.” Sweaney v. Ada County, Idaho, 119 F.3d 1385, 1391 (9th Cir. 1997)
22   (internal quotations omitted). A § 1983 action is a civil action brought under the Civil Rights
23   Act. As a rule, civil actions may be started by individuals, but criminal actions may only be
24   started by the state and not by individuals. Indeed, with limited exceptions, none which apply to
25   § 1983 actions, federal law does not allow a private citizen to bring a criminal prosecution against
26   another citizen. Therefore, Plaintiff is unable to bring a criminal action under § 1983 against
27   Defendants, and he fails to state a claim against any of the Defendants for theft or burglary.
28   ///

                                                        8
           Case 1:20-cv-00241-DAD-GSA Document 18 Filed 03/26/21 Page 9 of 11



 1          E.      State Law Claims
 2          Plaintiff alleges that Defendants were negligent and violated CDCR’s rules and
 3   regulations, the D.O.M., and Title 15. These are state law claims. Violation of state tort law,
 4   state regulations, rules and policies of the CDCR, or other state law is not sufficient to state a
 5   claim for relief under § 1983. Section 1983 does not provide a cause of action for violations of
 6   state law. See Galen v. Cnty. of Los Angeles, 477 F.3d 652, 662 (9th Cir. 2007). To state a
 7   claim under § 1983, there must be a deprivation of federal constitutional or statutory rights. See
 8   Paul v. Davis, 424 U.S. 693 (1976); also see Buckley v. City of Redding, 66 F.3d 188, 190 (9th
 9   Cir. 1995); Gonzaga University v. Doe, 536 U.S. 273, 279 (2002). Although the court may
10   exercise supplemental jurisdiction over state law claims, Plaintiff must first have a cognizable
11   claim for relief under federal law. See 28 U.S.C. § 1367.
12          “California’s Government Claims Act requires that a tort claim against a [state] public
13   entity or its employees for money or damages be presented to the [Department of General
14   Services] 1 no more than six months after the cause of action accrues.” Lopez v. Cate, No. 1:10-
15   cv-01773-AWI, 2015 WL 1293450, at *13 (E.D. Cal. 2015) (citing Cal. Gov’t Code §§ 905.2,
16   910, 911.2, 945.4, 950-950.2).        “Timely claim presentation is not merely a procedural
17   requirement, but is . . . a condition precedent to plaintiff’s maintaining an action against defendant
18   and thus an element of the plaintiff’s cause of action.” Id. (internal quotation marks and citations
19   omitted). The “obligation to comply with the Government Claims Act” is independent of the
20   obligation to exhaust administrative remedies pursuant to the Prison Litigation Reform Act.
21   McCoy v. Torres, No. 119CV01023NONEJLTPC, 2020 WL 5257842, at *2 (E.D. Cal. Sept. 3,
22   2020), report and recommendation adopted, No. 119CV01023NONEJLTPC, 2021 WL 111748
23   (E.D. Cal. Jan. 12, 2021) (citing McPherson v. Alamo, No. 3:15-cv-03145-EMC, 2016 WL
24   7157634, at *6 (N.D. Cal. 2016) (citing Parthemore v. Col, 221 Cal. App. 4th 1372, 1376 (2013)).
25   Plaintiff has not met this obligation. Therefore, Plaintiff fails to state any state law claims.
26

27                  1     The Department of General Services was formerly the Victim Compensation and
     Government Claims Board. McCoy v. Torres, No. 119CV01023NONEJLTPC, 2020 WL 5257842, at *2
28   (E.D. Cal. Sept. 3, 2020), report and recommendation adopted, No. 119CV01023NONEJLTPC, 2021 WL
     111748 (E.D. Cal. Jan. 12, 2021).
                                                       9
          Case 1:20-cv-00241-DAD-GSA Document 18 Filed 03/26/21 Page 10 of 11



 1           F.      Relief Requested
 2           Besides monetary damages, Plaintiff requests declaratory relief. Plaintiff’s request for
 3   declaratory relief is subsumed by Plaintiff’s damages claim. See Rhodes v. Robinson, 408 F.3d
 4   559, 565-66 n.8 (9th Cir. 2005) (because claim for damages entails determination of whether
 5   officers’ alleged conduct violated plaintiff’s rights, the separate request for declaratory relief is
 6   subsumed by damages action); see also Fitzpatrick v. Gates, No. CV 00-4191-GAF (AJWx),
 7   2001 WL 630534, at *5 (C.D. Cal. Apr. 18, 2001) (“Where a plaintiff seeks damages or relief
 8   for an alleged constitutional injury that has already occurred declaratory relief generally is
 9   inappropriate[.]”) Therefore, Plaintiff is not entitled to declaratory relief in this case.
10   V.      CONCLUSION AND RECOMMENDATIONS
11           For the reasons set forth above, the court finds that Plaintiff fails to states any cognizable
12   claims in the First Amended Complaint against any of the Defendants. Therefore, the court shall
13   recommend that this case be dismissed, with prejudice, for failure to state a claim.
14           Under Rule 15(a) of the Federal Rules of Civil Procedure, “[t]he court should freely give
15   leave to amend when justice so requires.” Here, the court is persuaded that Plaintiff is unable to
16   allege any facts, based upon the circumstances he challenges, that would state a cognizable claim
17   under section 1983. “A district court may deny leave to amend when amendment would be
18   futile.” Hartmann v. CDCR, 707 F.3d 1114, 1130 (9th Cir. 2013). The court finds that the
19   deficiencies outlined above are not capable of being cured by amendment, and therefore further
20   leave to amend should not be granted. 28 U.S.C. § 1915(e)(2)(B)(ii); Lopez v. Smith, 203 F.3d
21   1122, 1127 (9th Cir. 2000).
22           Accordingly, IT IS HEREBY RECOMMENDED that:
23           1.      This case be dismissed, with prejudice, for failure to state a claim; and
24           2.      The Clerk be directed to close this case.
25           These findings and recommendations will be submitted to the United States District Judge
26   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(1). Within fourteen days
27   after the date of service of these findings and recommendations, Plaintiff may file written
28   objections with the court. The document should be captioned “Objections to Magistrate Judge’s

                                                       10
          Case 1:20-cv-00241-DAD-GSA Document 18 Filed 03/26/21 Page 11 of 11



 1   Findings and Recommendations.” Plaintiff is advised that failure to file objections within the
 2   specified time may result in waiver of the right to appeal the district court’s order. Wilkerson v.
 3   Wheeler, 772 F.3d 834, 839 (9th Cir. Nov. 18, 2014) (citing Baxter v. Sullivan, 923 F.2d 1391,
 4   1394 (9th Cir. 1991)).
 5
     IT IS SO ORDERED.
 6

 7      Dated:     March 26, 2021                              /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                     11
